Exhibit 10.1

Amendment No. 2
to the
Terms and Conditions of Employment
Between
Ronald Cooper (“RC”)
and
Adelphia Communications Corporation (the “Company”)

WHEREAS, RC and the Company (collectively, the “Parties”) wish to amend that
certain employment agreement executed on January 17, 2003, and amended by
Amendment No. 1 thereto on February 21, 2003 (the “Employment Agreement”);

WHEREAS, at the time of the execution of the Employment Agreement, RC and the
Company contemplated that the Company would emerge from bankruptcy as part of a
plan of reorganization where the Company would be an on-going publicly traded
company;

WHEREAS, on April 21, 2005, the Company announced that it had reached a
definitive agreement with Time Warner NY Cable LLC (“Time Warner”) and Comcast
Corporation, whereby Time Warner and Comcast Corporation agreed to purchase
substantially all of the Company’s and its affiliates’ assets (the “Sale
Transaction”).  The Sale Transaction may be consummated pursuant to a plan of
reorganization and/or pursuant to section 363 of title 11 of the United States
Code;

WHEREAS, the Employment Agreement provides for awards of restricted stock and
stock options upon the Company’s emergence from bankruptcy;

WHEREAS, the Company may not be able to award restricted stock upon the closing
of the Sale Transaction; and

WHEREAS, RC and the Company desire to amend the Employment Agreement as
hereinafter set forth.

NOW, THEREFORE, the Parties hereby agree to the amendment of the Employment
Agreement (“Amendment No. 2”) as follows:


1.             THE HEADING TO SECTION 9 OF THE EMPLOYMENT AGREEMENT IS HEREBY
AMENDED TO READ AS FOLLOWS:  “INITIAL EQUITY AWARD OR SALE TRANSACTION CLOSING
AWARD.”


2.             THE FOLLOWING IS HEREBY ADDED AFTER THE LAST SENTENCE OF SECTION
9 OF THE EMPLOYMENT AGREEMENT:  “NOTWITHSTANDING ANYTHING CONTAINED HEREIN TO
THE CONTRARY, UPON CONSUMMATION OF THE SALE TRANSACTION, RC SHALL BE ENTITLED TO
RECEIVE $6.8 MILLION, IN CASH (THE “SALE TRANSACTION CLOSING AWARD”) IN LIEU OF
THE INITIAL EQUITY AWARD DESCRIBED ABOVE IN THIS SECTION 9.  THE SALE
TRANSACTION CLOSING AWARD SHALL BE PAID IN CASH ON THE AMENDMENT PAYMENT DATE
(AS SUCH TERM IS DEFINED IN SECTION 7 OF AMENDMENT NO. 2 TO THIS AGREEMENT).”


3.             THE HEADING TO SECTION 10 OF THE EMPLOYMENT AGREEMENT IS HEREBY
AMENDED TO READ AS FOLLOWS:  “POTENTIAL EQUITY AND CASH AWARDS.”


--------------------------------------------------------------------------------




 


4.             THE HEADING TO SECTION 1.0(E) OF THE EMPLOYMENT AGREEMENT IS
HEREBY AMENDED TO READ AS FOLLOWS:  “EMERGENCE DATE SPECIAL AWARD OR SALE
TRANSACTION CLOSING SPECIAL AWARD.”


5.             THE FOLLOWING IS HEREBY ADDED AFTER THE LAST SENTENCE OF SECTION
10(E) OF THE EMPLOYMENT AGREEMENT:  “NOTWITHSTANDING ANYTHING CONTAINED HEREIN
TO THE CONTRARY, UPON CONSUMMATION OF THE SALE TRANSACTION, IF THE BOARD
DETERMINES THAT RC’S PERFORMANCE PRIOR TO THE CLOSING OF THE SALE TRANSACTION
HAS BEEN EXEMPLARY OR SIGNIFICANTLY EXCEEDED THE LEVEL OF PERFORMANCE THAT COULD
REASONABLY HAVE BEEN EXPECTED, RC SHALL BE ENTITLED TO RECEIVE A CASH PAYMENT OF
UP TO $3.4 MILLION (THE “SALE TRANSACTION CLOSING SPECIAL AWARD”) IN LIEU OF THE
ADDITIONAL GRANT OF RESTRICTED SHARES DESCRIBED ABOVE IN THIS SECTION 10(E).  IF
APPROVED BY THE BOARD, THE SALE TRANSACTION CLOSING SPECIAL AWARD SHALL BE PAID
ON THE AMENDMENT PAYMENT DATE.


6.             UPON CONSUMMATION OF THE SALE TRANSACTION, THE SECOND SENTENCE OF
SECTION 13 OF THE EMPLOYMENT AGREEMENT IS HEREBY AMENDED TO READ AS FOLLOWS: 
“FOR PURPOSES OF THIS AGREEMENT, “COMPETING ENTERPRISE” SHALL MEAN QWEST
COMMUNICATIONS INTERNATIONAL INC., VERIZON COMMUNICATIONS INC., BELLSOUTH
CORPORATION, AT&T INC., ANY DIRECT BROADCAST SATELLITE OR OTHER MULTI-CHANNEL
VIDEO PROVIDER (INCLUDING, BUT NOT LIMITED TO, ECHOSTAR COMMUNICATIONS CORP. OR
DIRECTV BROADBAND, INC.), ANY MULTIPLE SYSTEM OPERATOR (INCLUDING, BUT NOT
LIMITED TO COMCAST) OR ANY DIGITAL SUBSCRIBER LINE PROVIDER IN THE CONTINENTAL
UNITED STATES AND/OR PUERTO RICO, IN EACH CASE THAT HAS A SERVICE AREA THAT
OVERLAPS WITH 10% OR MORE OF THE SERVICE AREA OF THE COMPANY.”


7.             THIS AMENDMENT NO. 2 IS EXPRESSLY CONDITIONED UPON:  (A) APPROVAL
OF THE UNITED STATES BANKRUPTCY COURT FOR THE SOUTHERN DISTRICT OF NEW YORK; (B)
THE END OF THE 7-DAY PERIOD FOLLOWING RC’S EXECUTION OF THE WAIVER AND RELEASE
AGREEMENT ATTACHED HERETO AS EXHIBIT A (WHICH MAY BE EXECUTED BY RC AT ANY
TIME); AND (C) THE CONSUMMATION OF THE SALE TRANSACTION.  THE FIRST BUSINESS DAY
AFTER THE DATE THAT ALL OF THESE THREE CONDITIONS ARE SATISFIED SHALL BE THE
“AMENDMENT PAYMENT DATE.” IN THE EVENT THAT ALL OF THESE THREE CONDITIONS ARE
NOT SATISFIED, THIS AMENDMENT NO. 2 SHALL BE NULL AND VOID AB INITIO AND WITHOUT
ANY FURTHER FORCE OR EFFECT.


8.             EXCEPT AS PROVIDED IN THIS AMENDMENT NO. 2, THE TERMS AND
CONDITIONS OF THE EMPLOYMENT AGREEMENT SHALL REMAIN UNCHANGED.

 

/s/ Ronald Cooper

 

ADELPHIA COMMUNICATIONS CORPORATION

Ronald Cooper

 

 

 

 

 

 

 

/s/ Constance P. Campbell

 

 

By

Constance P. Campbell

 

 

Its:

SVP, Finance

 

 

2


--------------------------------------------------------------------------------


EXHIBIT A

MUTUAL WAIVER. AND RELEASE AGREEMENT

This Mutual Waiver and Release Agreement (hereinafter “Agreement”) is executed
on the dates indicated below, by Adelphia Communications Corporation, and any
parent, predecessor, or current or former subsidiary or affiliated company of
any of them, or successor of any of them, or benefit plan maintained by any of
them, and the directors, officers, employees, shareholders (solely in their
capacity as such), and agents of any or all of them (collectively, the
“Company”) and Ronald Cooper individually, and on behalf of all successors,
heirs and assigns (“Individual”).


A.            INDIVIDUAL AND COMPANY ARE PARTY TO AN EMPLOYMENT AGREEMENT, AS
AMENDED ON FEBRUARY 21, 2003 AND AUGUST 14, 2006 (THE “EMPLOYMENT AGREEMENT”).


B.            IN CONSIDERATION FOR THE BENEFITS AFFORDED TO INDIVIDUAL BY
AMENDMENT NO. 3 TO THE EMPLOYMENT AGREEMENT, AND OTHER THAN CLAIMS FOR VESTED
BENEFITS AND COMPENSATION, UNEMPLOYMENT COMPENSATION, WORKER’S COMPENSATION,
INDEMNIFICATION AND LIABILITY INSURANCE AS DESCRIBED IN THE EMPLOYMENT
AGREEMENT, AND OTHER PAYMENTS, COMPENSATION AND BENEFITS OTHERWISE DUE TO
INDIVIDUAL UNDER SECTIONS 3, 4, 6, 7, 8, 9, 10(E), 14, 16 AND 19 OF THE
EMPLOYMENT AGREEMENT, INCLUDING REIMBURSEMENT OF ANY BUSINESS EXPENSES INCURRED
PRIOR TO INDIVIDUAL’S LAST DAY OF EMPLOYMENT WITH COMPANY AND SUBMITTED IN
ACCORDANCE WITH COMPANY POLICY, DUE TO INDIVIDUAL, INDIVIDUAL HEREBY KNOWINGLY
AND VOLUNTARILY FULLY HEREBY IRREVOCABLY AND UNCONDITIONALLY RELEASES, ACQUITS
AND FOREVER DISCHARGES COMPANY FROM ANY AND ALL CHARGES, COMPLAINTS, CLAIMS (AS
DEFINED IN 11 U.S.C. §105(5)), LIABILITIES, OBLIGATIONS, PROMISES, AGREEMENTS,
CONTROVERSIES, DAMAGES, ACTIONS, CAUSES OF ACTION, SUITS, RIGHTS, DEMANDS,
COSTS, LOSSES, DEBTS AND EXPENSES (INCLUDING ATTORNEY’S FEES AND COSTS ACTUALLY
INCURRED) OF ANY NATURE WHATSOEVER, KNOWN OR UNKNOWN, SUSPECTED OR UNSUSPECTED,
INCLUDING, BUT NOT LIMITED TO, RIGHTS ARISING OUT OF ALLEGED VIOLATIONS OF ANY
CONTRACTS, EXPRESS OR IMPLIED, ANY COVENANT OF GOOD FAITH AND FAIR DEALING,
EXPRESS OR IMPLIED, OR ANY TORT INCLUDING DEFAMATION, OR ANY LEGAL RESTRICTIONS
ON COMPANY’S RIGHT TO HIRE, REFUSE TO HIRE OR TERMINATE EMPLOYEES, OR ANY
FEDERAL, STATE OR OTHER GOVERNMENTAL STATUTE, REGULATION OR ORDINANCE,
INCLUDING, WITHOUT LIMITATION: (1) THE CIVIL RIGHTS ACT OF 1964, AS AMENDED; (2)
42 U.S.C. § 1981; .(3) SECTION 503 OF THE REHABILITATION ACT OF 1973; (4) THE
AMERICANS WITH DISABILITIES ACT; (5) THE FAIR LABOR STANDARDS ACT (INCLUDING THE
EQUAL PAY ACT); (6) THE AGE DISCRIMINATION IN EMPLOYMENT ACT, AS AMENDED
(“ADEA”); (7) THE FAMILY AND MEDICAL LEAVE ACT; (8) THE EMPLOYEE RETIREMENT
INCOME SECURITY ACT, AS AMENDED, AND (9) ANY OTHER FEDERAL STATUTE; ANY STATE
CIVIL RIGHTS ACT, WAGE CLAIM, OR STATUTE; ANY CLAIM OF RETALIATORY TREATMENT;
ANY CLAIM OF WRONGFUL DISCHARGE AGAINST PUBLIC POLICY OR THE SARBANES-OXLEY ACT;
ANY COMMON LAW CLAIMS IN TORT, CONTRACT, FOR QUASI-CONTACT, FOR PROMISSORY
ESTOPPEL, OR FOR VIOLATION OF THE COVENANT OF GOOD FAITH AND FAIR DEALING
(HEREINAFTER COLLECTIVELY REFERRED TO AS “INDIVIDUAL CLAIM” OR “INDIVIDUAL
CLAIMS”), WHICH INDIVIDUAL NOW HAS, OWNS OR HOLDS, OR CLAIMS TO HAVE, OWN OR
HOLD, OR WHICH INDIVIDUAL AT ANY TIME HERETOFORE HAD, OWNED OR HELD, OR CLAIMED
TO HAVE, OWN OR HOLD AGAINST COMPANY UP TO AND INCLUDING THE AMENDMENT PAYMENT
DATE (AS DEFINED IN AMENDMENT NO. 2 TO THE EMPLOYMENT AGREEMENT).


--------------------------------------------------------------------------------


 

 

Individual agrees Individual has not filed any Claim, complaint or charge with
any local, State, or federal agency or enforcement body, and that if such a
Claim, complaint or charge is filed, Individual shall immediately withdraw such
Claim, complaint or charge.

C.            For and in consideration of the obligations upon the Individual as
set forth in the Agreement, and for other good and valuable consideration, the
Company hereby, on its behalf releases the Individual and his heirs, executors,
successors and assigns (the “Individual Released Parties”) of and from all
debts, obligations, promises, covenants, collective bargaining obligations,
agreements, contracts, endorsements, bonds, controversies, suits, claims or
causes, of every kind and nature whatsoever (each, a “Company Claim”), which the
Company now has, owns or holds, or claims to have, own or hold, or which Company
at any time heretofore had, owned or held, or claimed to have, own or hold
against Individual up to and including the Amendment Payment Date: provided,
however, that nothing herein shall release or waive the Individual Released
Parties from any claims or actions arising by reason of the Individual Released
Parties having committed a crime or an act or omission to act which constitutes
fraud or willful misconduct.


D.            INDIVIDUAL HAS NOT DISCLOSED AND WILL NOT DISCLOSE COMPANY
INFORMATION (DEFINED BELOW) AT ANY TIME PRIOR TO OR AFTER THE EFFECTIVE DATE OF
THIS AGREEMENT, OTHER THAN PURSUANT TO HIS PERFORMANCE OF DUTIES FOR COMPANY.
INDIVIDUAL HAS RETURNED TO COMPANY, OR WILL RETURN TO COMPANY BY THE DATE
PAYMENT HEREUNDER IS DUE, ALL COMPANY PROPERTY (DEFINED BELOW) NOT PURCHASED
FROM COMPANY AND WILL RETURN TO COMPANY IF REQUESTED BY COMPANY ALL DOCUMENTS
CONTAINING COMPANY INFORMATION AND ANY COPIES, DUPLICATES, REPRODUCTIONS OR
EXCERPTS OF COMPANY INFORMATION.


1.                                       “COMPANY INFORMATION” MEANS ANY
CONFIDENTIAL OR PROPRIETARY LEGAL, FINANCIAL, MARKETING, BUSINESS, TECHNICAL,
MANAGEMENT OR BUSINESS PLANS, BUSINESS STRATEGIES, SOFTWARE, SOFTWARE
EVALUATIONS, SYSTEMS DESIGNS, TRADE SECRETS, PERSONNEL INFORMATION, MARKETING
METHODS AND TECHNIQUES, CUSTOMER LISTS, OR OTHER INFORMATION, INCLUDING, BUT NOT
LIMITED TO, INFORMATION WHICH INDIVIDUAL PREPARED, CAUSED TO BE PREPARED, OR
RECEIVED IN CONNECTION WITH INDIVIDUAL’S EMPLOYMENT WITH COMPANY, AS IT RELATES
TO COMPANY, ITS EMPLOYEES OR ITS CUSTOMERS. COMPANY INFORMATION DOES NOT
INCLUDE: INFORMATION OR KNOWLEDGE: (A) WHICH MAY SUBSEQUENTLY COME INTO THE
PUBLIC DOMAIN AFTER THE INDIVIDUAL’S TERMINATION OF EMPLOYMENT (OR IS IN THE
PUBLIC DOMAIN PRIOR TO INDIVIDUAL’S TERMINATION OF EMPLOYMENT) OTHER THAN BY WAY
OF UNAUTHORIZED DISCLOSURE BY INDIVIDUAL; (B) WHICH INDIVIDUAL IS REQUIRED TO
DISCLOSE BY APPLICABLE LAW, SUBPOENA, OR ORDER OF A GOVERNMENTAL AGENCY OR COURT
AFTER TEN (10) DAYS NOTICE (IF SUCH NOTICE IS PRACTICABLE) HAS BEEN PROVIDED TO
COMPANY OF SUCH ORDER OR (C) .


2.                                       “COMPANY PROPERTY” SHALL INCLUDE, BUT
NOT BE LIMITED TO, KEYS, ACCESS CARDS, FILES, MEMORANDA, REPORTS, SOFTWARE,
CREDIT CARDS, COMPUTER DISKS, INSTRUCTIONAL AND MANAGEMENT MANUALS, BOOKS,
CELLULAR PHONES AND COMPUTER EQUIPMENT.


E.             INDIVIDUAL AND COMPANY HAVE HAD AN ADEQUATE OPPORTUNITY TO
NEGOTIATE THESE TERMS, HAVE HAD AN ADEQUATE OPPORTUNITY TO CONSULT WITH COUNSEL
IF SO DESIRED, AND THIS AGREEMENT SETS FORTH THE COMPLETE AGREEMENT BETWEEN
INDIVIDUAL AND COMPANY. NO OTHER

2


--------------------------------------------------------------------------------



 

covenants or representations, express or implied, have been made or relied upon,
and no other consideration, other than that set forth herein, is due or owing.


F.             INDIVIDUAL ACKNOWLEDGES THAT INDIVIDUAL HAS BEEN ADVISED BY
COMPANY TO CONSULT WITH AN ATTORNEY PRIOR TO EXECUTING THIS AGREEMENT.
INDIVIDUAL ALSO ACKNOWLEDGES BEING GIVEN AT LEAST TWENTY-ONE (21) DAYS WITHIN
WHICH TO CONSIDER THIS AGREEMENT, AND INDIVIDUAL HAS BEEN ADVISED THAT FOR A
PERIOD OF SEVEN (7) DAYS FOLLOWING EXECUTION OF THIS AGREEMENT, INDIVIDUAL MAY
REVOKE THIS AGREEMENT AND THAT IT SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE
UNTIL THE LATER OF (I) THE EXPIRATION OF SAID SEVEN (7) DAY PERIOD OR (II) THE
DATE THIS AGREEMENT IS APPROVED BY THE U.S. BANKRUPTCY COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK; PROVIDED, HOWEVER, THAT IF THE SALE TRANSACTION DOES NOT
CLOSE, THEN THIS AGREEMENT SHALL BE NULL AND VOID AB INITIO AND WITHOUT ANY
FURTHER FORCE OR EFFECT. INDIVIDUAL AGREES THAT CHANGES IN THIS AGREEMENT WILL
NOT RESTART THE RUNNING OF THE AFOREMENTIONED 21-DAY CONSIDERATION PERIOD.
INDIVIDUAL ALSO AGREES THAT INDIVIDUAL MAY SIGN THIS AGREEMENT AT ANY TIME
DURING THE 21-DAY PERIOD, AND THAT ANY DECISION BY INDIVIDUAL TO DO SO HAS NOT
BEEN INDUCED BY COMPANY THROUGH FRAUD, MISREPRESENTATION, COERCION, OR A THREAT
TO WITHDRAW OR ALTER THE OFFER CONTAINED IN THIS AGREEMENT PRIOR TO THE
EXPIRATION OF THE 21-DAY TIME PERIOD, OR BY OFFERING DIFFERENT TERMS IF THE
AGREEMENT IS SIGNED PRIOR TO THE EXPIRATION OF THE 21-DAY TIME PERIOD.


G.            INDIVIDUAL REPRESENTS THAT INDIVIDUAL HAS READ THIS AGREEMENT AND
FULLY UNDERSTANDS EACH OF ITS TERMS. INDIVIDUAL FURTHER REPRESENTS THAT NO
REPRESENTATIONS, PROMISES, AGREEMENTS, STIPULATIONS, OR OTHER STATEMENTS HAVE
BEEN MADE BY COMPANY TO INDUCE THIS AGREEMENT, BEYOND THOSE CONTAINED HEREIN.
INDIVIDUAL FURTHER REPRESENTS THAT INDIVIDUAL IS OF SOUND MIND, AND KNOWINGLY
AND VOLUNTARILY SIGNS THIS AGREEMENT AS INDIVIDUAL’S OWN FREE ACT, AND THAT
INDIVIDUAL IS NOT ACTING UNDER ANY COERCION OR DURESS.


H.            IF ANY PROVISION OF THIS AGREEMENT SHOULD BE DECLARED TO BE
UNENFORCEABLE BY ANY ADMINISTRATIVE AGENCY OR COURT OF LAW, THE REMAINDER OF THE
AGREEMENT SHALL REMAIN IN FULL FORCE AND EFFECT, AND SHALL BE BINDING UPON THE
PARTIES HERETO AS IF THE INVALIDATED PROVISION WERE NOT PART OF THIS AGREEMENT.


I.              AS A FREE AND VOLUNTARY ACT, THE PARTIES AGREE THAT THEY WILL
MAKE NO WRITTEN OR ORAL STATEMENTS THAT DIRECTLY OR INDIRECTLY DISPARAGE EACH
OTHER IN ANY MANNER WHATSOEVER, INCLUDING BUT NOT LIMITED TO: (A) THE WORKING
CONDITIONS OR EMPLOYMENT PRACTICES OF COMPANY OR (B) COMPANY AS A PROVIDER OF
CABLE TELEVISION SERVICES OR OTHER PRODUCTS AND SERVICES.


J.             SUBJECT TO SECTION 14 OF THE INDIVIDUAL’S EMPLOYMENT AGREEMENT,
ALL PAYMENTS UNDER THIS AGREEMENT WILL BE SUBJECT TO APPLICABLE WITHHOLDING
TAXES.


K.            ANY INDIVIDUAL CLAIMS OR COMPANY CLAIMS ARISING UNDER THIS
AGREEMENT, WHETHER ARISING IN CONTRACT, STATUTE, TORT, FRAUD, MISREPRESENTATION,
DISCRIMINATION, COMMON LAW OR ANY OTHER LEGAL THEORY, INCLUDING, BUT NOT LIMITED
TO DISPUTES RELATING TO THE MAKING, PERFORMANCE OR INTERPRETATION OF THIS
AGREEMENT; WHENEVER BROUGHT, SHALL BE BROUGHT IN THE UNITED STATES DISTRICT
COURT FOR THE SOUTHERN DISTRICT OF NEW YORK. BY SIGNING THIS AGREEMENT,
INDIVIDUAL AND THE COMPANY VOLUNTARILY, KNOWINGLY AND INTELLIGENTLY WAIVE ANY
RIGHT THEY EACH MAY HAVE TO A JURY TRIAL IN THE EVENT OF A BREACH OF THIS
AGREEMENT.

3


--------------------------------------------------------------------------------


 


L.             THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND T BE
PERFORMED ENTIRELY WITHIN SUCH STATE, WITHOUT REGARD TO ITS CONFLICT OF LAWS
RULES TO THE EXTENT SUCH LAWS ARE NOT PREEMPTED BY FEDERAL LAW INCLUDING BUT NOT
LIMITED TO FEDERAL BANKRUPTCY LAW.


M.           THIS AGREEMENT CONSTITUTES THE FULL AND COMPLETE INTEGRATION OF THE
PARTIES’ AGREEMENT AND ALL STATEMENTS, NEGOTIATIONS AND PRIOR AGREEMENTS OR
UNDERSTANDINGS WITH RESPECT TO THESE MATTERS ARE MERGED HEREIN. THIS AGREEMENT
MAY BE MODIFIED ONLY BY A WRITTEN INSTRUMENT SIGNED BY ALL PARTIES HERETO.
EXCEPT AS OTHERWISE PROVIDED BY THIS AGREEMENT, THE EMPLOYMENT AGREEMENT WILL
CONTINUE IN FULL FORCE AND EFFECT PURSUANT TO ITS TERMS.


N.            THIS AGREEMENT AND ALL DOCUMENTS TO BE EXECUTED HEREUNDER MAY BE
EXECUTED IN MULTIPLE COUNTERPARTS, EACH OF WHICH MAY BE TREATED AS AN ORIGINAL
DOCUMENT.


O.            THIS AGREEMENT AND ALL DOCUMENTS TO BE EXECUTED HEREUNDER MAY BE
EXECUTED BY FACSIMILE, AND BOTH FACSIMILE AND PHOTOCOPIES MAY BE TREATED AS
ORIGINAL DOCUMENTS.


P.             EACH PERSON SIGNING THIS AGREEMENT REPRESENTS THAT HE OR SHE HAS
THE FULL AUTHORITY TO BIND THE PARTY ON BEHALF OF WHOM OR WHICH HE OR SHE SIGNS
TO THE TERMS OF THIS AGREEMENT.


Q.            NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN, IN THE EVENT (I)
THE SALE TRANSACTION IS NOT CONSUMMATED, (II) THE APPROVAL OF AMENDMENT NO. 2 BY
THE U.S. BANKRUPTCY COURT FOR THE SOUTHERN DISTRICT OF NEW YORK IS NOT RECEIVED,
OR (III) THE COMPANY DOES NOT PAY TO INDIVIDUAL ON THE AMENDMENT PAYMENT DATE
(X) THE SALE TRANSACTION CLOSING AWARD (AS DEFINED IN SECTION 9 OF THE
EMPLOYMENT AGREEMENT) OR (Y) IF AND ONLY IF APPROVED BY THE BOARD OF DIRECTORS
OF THE COMPANY IN ACCORDANCE WITH THE PROCEDURES SET FORTH IN SECTION 10(E) OF
THE EMPLOYMENT AGREEMENT, THE SALE TRANSACTION CLOSING SPECIAL AWARD (AS DEFINED
IN SECTION 10(E) OF THE EMPLOYMENT AGREEMENT), THIS MUTUAL WAIVER AND RELEASE
AGREEMENT SHALL BE NULL AND VOID AB INITIA AND WITHOUT ANY FURTHER FORCE OR
EFFECT.

THIS IS A RELEASE - READ CAREFULLY BEFORE SIGNING

By signing below, I acknowledge that I have read, understood and accept the
terms and conditions of this AGREEMENT, including the Dispute Resolution
Provision set forth in paragraph K above.

4


--------------------------------------------------------------------------------


 

IN WITNESS THEREOF, and intending to be legally bound, the parties have executed
this agreement

/s/ Ronald Cooper

 

 

Ronald Cooper

 

 

 

 

 

STATE OF

Colorado

 )

 

 

 

 

 ) ss.

 

 

COUNTY OF

Arapahoe

 )

 

 

 

 

 

 

 

 

The foregoing instrument was acknowledged before me this 8th day of August,
2006, by                                  .

 

 

 

Witness my hand and official seal.

 

 

 

 

 

My commission expires

4/27/2010

 

 

 

 

 

 

 

/s/ Kathy Porter

[SEAL]

 

 

Notary Public

 

 

 

ADELPHIA COMMUNICATIONS CORPORATION

“Company”

 

 

 

 

 

 

 

 

By:

/s/ Constance P. Campbell

 

 

 

 

 

 

 

 

STATE OF

Colorado

 )

 

 

 

 

 ) ss.

 

 

COUNTY OF

Arapahoe

 )

 

 

 

 

 

 

 

 

 

 

The foregoing instrument was acknowledged before me this 14th day of August,
2006, by                                      .

 

 

 

Witness my hand and official seal.

 

 

 

 

 

My commission expires

4/27/2010

 

 

 

 

 

 

 

/s/ Kathy Porter

[SEAL]

 

Notary Public

 

5


--------------------------------------------------------------------------------